

116 HR 2375 IH: Improving Adoption Outcomes and Affordability Act of 2021
U.S. House of Representatives
2021-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2375IN THE HOUSE OF REPRESENTATIVESApril 5, 2021Mr. Smucker (for himself, Mr. Bacon, and Mr. Moore of Utah) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo authorize the Secretary of Health and Human Services to provide services for mothers who are considering placing or have placed a child for adoption, and for other purposes.1.Short titleThis Act may be cited as the Improving Adoption Outcomes and Affordability Act of 2021.2.Authorization of pre-adoption services for mothers considering adoption(a)Services authorizedThe Secretary of Health and Human Services acting through the Administration for Children and Families (in this section referred to as the Secretary), either directly or by grant to or contract with eligible entities described in subsection (b), shall provide services described in subsection (c) for mothers who are considering placing or have placed a child for adoption.(b)Eligible entitiesThe eligible entities referred to in subsection (a) are States, local governmental entities, and public or private agencies or organizations, including public or private licensed child welfare or adoption agencies and faith-based organizations, focused on adoption services or education in health care to promote hospital-based programming.(c)Types of servicesThe types of services referred to in subsection (a) are—(1)counseling services for mothers who are considering placing or have placed a child for adoption, including—(A)individual and support group counseling;(B)mental health counseling; (C)substance abuse counseling; and(D)grief counseling;(2)providing post-adoption or post-placement support services and benefits for mothers, including support groups or retreats, licensed professional counseling, complementary or alternative therapy, and workforce or educational development training, as appropriate; and(3)training of staff at hospitals and other appropriate birth care facilities relating to interaction of such staff with families pursuing adoption, including both expectant mothers and potential adoptive families.(d)ApplicationEach eligible entity referred to in subsection (a) that desires to receive a grant or enter into a contract with the Secretary under subsection (a) shall submit an application to the Secretary that describes the manner in which the entity will use funds under the grant or contract during the 3 fiscal years subsequent to the date of the application to accomplish the purposes of this section. Such application shall be submitted in a form and manner determined to be appropriate by the Secretary.(e)ReportsThe Secretary shall require each eligible entity referred to in subsection (a) that receives a grant or enters into a contract with the Secretary under subsection (a) to submit to the Secretary a report on the services provided or activities carried out by the entity for each fiscal year for which the entity receives amounts under the grant or contract. The report shall contain such information as the Secretary determines is necessary to provide an accurate description of the services provided or activities carried out with such amounts.(f)Services To supplement and not supplantServices provided under a grant or contract under subsection (a) shall supplement, and not supplant, services provided using any other funds made available for the same general purposes.(g)Technical assistance and administrative provisionsThe Secretary shall—(1)provide technical assistance to eligible entities referred to in subsection (a) that receive a grant or enter into a contract with the Secretary under subsection (a) for purposes of providing the services described in subsection (c);(2)as appropriate, coordinate the provision of services described in subsection (c) with other adoption-related research, training, services, and assistance activities carried out by the Department of Health and Human Services; and(3)either directly, or by grant to or contract with a public or private agency or organization—(A)evaluate the implementation and effectiveness of the provision of services described in subsection (c) and other activities carried out under this section;(B)identify different pre-placement services provided for mothers, the availability and utilization of such services, and how pre-placement services might be improved; and(C)not later than 3 years after the date of the enactment of this Act, submit to Congress a report that contains the results of the evaluation under subparagraph (A) and the information described in subparagraph (B).3.Authorization of appropriations(a)In generalTo carry out this Act, there are authorized to be appropriated to the Secretary of Health and Human Services—(1)$45,000,000 for fiscal year 2022; and(2)such sums as may be necessary for each of fiscal years 2023 through 2026.(b)AllocationOf the amounts authorized to be appropriated by subsection (a) for each of fiscal years 2022 through 2026—(1)2/3 of such amounts shall be used for services described in subsection (c) in connection with prenatal care; and(2)1/3 of such amounts shall be used for services described in subsection (c) in connection with post-adoption or post-placement services.(c)Applicability of certain provisionsSections 506 and 507 of division H of the Consolidated Appropriations Act, 2021 (Public Law 116–260) shall apply with respect to funds made available for any fiscal year to carry out this Act to the same extent and in the same manner as such sections 506 and 507 apply with respect to funds appropriated for fiscal year 2021 to the Department of Health and Human Services by such division H.(d)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under subsection (a) are authorized to remain available until expended.